Name: Commission Regulation (EC) No 1201/2003 of 4 July 2003 deferring the final date for sowing certain arable crops in certain areas of Finland and Sweden in the 2003/04 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  Europe;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1201Commission Regulation (EC) No 1201/2003 of 4 July 2003 deferring the final date for sowing certain arable crops in certain areas of Finland and Sweden in the 2003/04 marketing year Official Journal L 168 , 05/07/2003 P. 0004 - 0005Commission Regulation (EC) No 1201/2003of 4 July 2003deferring the final date for sowing certain arable crops in certain areas of Finland and Sweden in the 2003/04 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular the third indent of the second paragraph of Article 9 thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 1251/1999 lays down that, in order to qualify for area payments, producers must have sown the seed no later than 31 May preceding the relevant harvest.(2) In Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 1035/2003(4), the deadline of the sowing date was deferred from the 31 May to the 15 June in view of the weather conditions in Finland and Sweden.(3) As a result of the particular weather conditions this year, it will not be possible to comply with the final dates for sowing in certain regions of Finland and Sweden.(4) In these circumstances, the deadline for sowing for the 2003/04 marketing year should be deferred.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The final dates for sowing for the 2003/04 marketing year are fixed in the Annex for the crops and regions indicated.Article 2This Regulation shall enter into force on day of its publication in the Official Journal of the European Union.It shall apply from 16 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 16.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 150, 18.6.2003, p. 24.ANNEXFinal dates for sowing for the 2003/04 marketing year>TABLE>